Citation Nr: 0942251	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative arthritis of the right ankle.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

By a June 2007 rating decision, the RO granted service 
connection for degenerative arthritis of the right ankle, 
right knee, and left knee.  A disability rating of 10 percent 
was assigned for each of the disabilities effective January 
31, 2006.  In August 2007, the Veteran requested an increased 
rating for the three disabilities.  The RO accepted the 
statement as new claims for an increased rating.  The 
10 percent ratings were confirmed and continued in a November 
2007 rating decision.  In February 2008, the Veteran filed a 
notice of disagreement (NOD) with the November 2007 decision.  
The RO ultimately found that the NOD was also timely as to 
the June 2007 decision.  By a December 2008 rating decision, 
the RO increased the rating for the right ankle to 20 percent 
effective January 31, 2006.  Given these course of events, 
the three issues on appeal relate to appeals of the ratings 
that were initially assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's 
right ankle arthritis has been manifested by pain, 
tenderness, swelling, stiffness, and weakness resulting in 
marked limitation of motion; ankylosis has not been shown.

2.  Since the award of service connection, the Veteran's 
right knee arthritis has been manifested by pain, tenderness, 
swelling, stiffness, and weakness.  Functional loss has 
equated to flexion of no worse than 90 degrees with full 
extension.

3.  Since the award of service connection, the Veteran's left 
knee arthritis has been manifested by pain, tenderness, 
swelling, stiffness, and weakness.  Functional loss has 
equated to flexion of no worse than 85 degrees with full 
extension.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for service-connected degenerative arthritis of the 
right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for service-connected degenerative arthritis of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2009).

3.  The criteria for an initial rating in excess of 10 
percent for service-connected degenerative arthritis of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims for higher initial ratings has been 
accomplished.  Through an October 2007 notice letter, the 
Veteran and his representative were notified of the general 
criteria for assigning disability ratings and effective 
dates.  The Veteran was told to submit medical evidence and 
lay statements showing that his disabilities had increased in 
severity.  In any case, once a veteran disagrees with an 
initial determination, other provisions apply to the 
remainder of the adjudication process, particularly those 
pertaining to the issuance of rating decisions and statements 
of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 
2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2009); see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that the October 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  The claims were properly re-
adjudicated in December 2008 following the adequate notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  Treatment records from the VA Medical 
Center (VAMC) in Minneapolis, Minnesota, have been obtained 
and associated with the claims file, as have private 
treatment records from the Cedar Island Chiropractic Clinic.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims that need to be obtained.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

Additionally, in May 2007, October 2007, and October 2008, 
the Veteran was provided VA examinations in connection with 
his claims, the reports of which are of record.  Together, 
the examination reports contain sufficient evidence by which 
to evaluate the Veteran's three service-connected 
disabilities in the context of the rating criteria.  The 
Veteran's representative argues that another VA examination 
is warranted because the claims file was not available for 
review when the October 2008 VA examination was conducted.  
Although claims file availability is important in some 
instances, a remand for another examination is not necessary 
in this instance.  The examination was conducted primarily 
for the evaluation of the Veteran's disabilities by an 
appropriate VA examiner.  Past records would likely have 
little bearing on this task.  In any event, the Veteran 
provided the examiner with an accurate medical history that 
was duly noted by the examiner in his report.

II. Analysis

The Veteran asserts that his service-connected degenerative 
arthritis of the right ankle, right knee, and left knee have 
been more disabling than initially rated.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluations assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson, 12 Vet. App. at 126.

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A. Right Ankle

Since the award of service connection, the Veteran's service-
connected degenerative arthritis of the right ankle has been 
evaluated as 20 percent disabling under Diagnostic Code 5010 
for "arthritis due to trauma."  Under that diagnostic code, 
the disability is rated on the basis of limitation of motion 
of the affected joint.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5003, 5010) (2009).  Diagnostic Code 5271 relates to 
"limited motion of the ankle."  Under that diagnostic code, 
a 10 percent rating is warranted for "moderate" limitation 
of motion and a 20 percent rating for "marked" limitation 
of motion.  38 C.F.R. § 4.71a (Diagnostic Code 5271).  
(Normal range of motion of the ankle is measured as 0-20 
degrees of dorsiflexion and 0-45 degrees of plantar flexion.  
38 C.F.R. § 4.71 (Plate II) (2009)).

The Veteran states that he experiences pain, tenderness, 
swelling, stiffness, and weakness in the right ankle.  He 
states that the symptoms have worsened over time and are 
worse during flare-ups.  On occasion, the Veteran uses a 
cane, walker, or wheelchair to ambulate.

A review of the medical evidence associated with the record 
since the award of service connection reveals that the 
Veteran has received regular treatment for right ankle pain 
at the Minneapolis VAMC and the Cedar Island Chiropractic 
Clinic.  He was afforded VA examinations in connection with 
the claim in May 2007, October 2007, and October 2008.  The 
examiners noted the Veteran's reported symptoms concerning 
the right ankle.  At the May 2007 examination, range of 
motion testing reflected dorsiflexion of the right ankle to 
15 degrees and plantar flexion to 30 degrees, but the 
examiner was not sure if this represented the actual range of 
motion.  In October 2007, dorsiflexion was to 10 degrees and 
plantar flexion was to 30 degrees.  At the October 2008 
examination, dorsiflexion was to 5 degrees and plantar 
flexion was to 15 degrees.  All three examiners diagnosed the 
Veteran with degenerative joint disease of the right ankle.  
Both the October 2007 examiner and the October 2008 examiner 
stated that there was no additional functional loss as the 
result of painful motion or other factors.

The results of the VA examinations demonstrate that the 
Veteran has substantially decreased range of motion of the 
right ankle, both for dorsiflexion and plantar flexion.  
Based on this evidence, the Veteran's right ankle arthritis 
has resulted in marked limitation of motion.  Accordingly, 
the initial rating of 20 percent is appropriate.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5271).

Because 20 percent is the highest schedular rating allowed 
for limited motion of the ankle and the rating was assigned 
since January 31, 2006, a higher schedular rating is not 
warranted.  See 38 C.F.R. § 4.71a (Diagnostic Code 5271).  
Additionally, the Veteran retains some range of motion of the 
right ankle and ankylosis has not been evidenced in the 
record.  The October 2007 examiner explicitly found that 
ankylosis was not present.  Additionally, the examination 
reports did not suggest that the Veteran experienced 
additional functional loss representative of ankylosis as the 
result of painful motion or other factors.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Thus, a 
higher initial rating is not warranted for ankylosis of the 
right ankle.  See 38 C.F.R. § 4.71a (Diagnostic Code 5270).

B. Knees

Since the award of service connection, the Veteran's 
degenerative arthritis of the right and left knee have each 
been evaluated as 10 percent disabling under Diagnostic Code 
5010 on the basis of limitation of motion.  The criteria for 
limitation of flexion of the leg are found under Diagnostic 
Code 5260.  A noncompensable rating is warranted if flexion 
is limited to 60 degrees; a 10 percent rating is warranted if 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted if flexion is limited to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).

Limitation of motion of the knee may also be rated under 
limitation of extension of the leg.  A noncompensable rating 
is warranted if extension is limited to 5 degrees; a 
10 percent rating is warranted if extension is limited to 10 
degrees; a 20 percent rating is warranted if extension is 
limited to 15 degrees; a 30 percent rating is warranted if 
extension is limited to 20 degrees; a 40 percent rating is 
warranted if extension is limited to 30 degrees; and a 50 
percent rating is warranted if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  (Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (Plate II).)

Similar to the right ankle, the Veteran states that he 
experiences pain, tenderness, swelling, stiffness, and 
weakness in the knees.  He states that the symptoms have 
worsened over time and are worse during flare-ups.  On 
occasion, the Veteran uses a cane, walker, or wheelchair to 
ambulate.

A review of the medical evidence reveals that the Veteran was 
afforded a VA examination in May 2007.  The Veteran reported 
experiencing pain in the knees and there was some tenderness 
on examination.  The examiner noted that there was no 
evidence of ligament instability.  The diagnosis was 
degenerative joint disease of the right and left knee.  The 
Veteran was able to fully extend his legs while lying down, 
but he did not extend the right leg past 30 degrees on 
testing.  A measurement of extension of the left leg was not 
noted.  Flexion was estimated as limited to 80 degrees in 
both knees.  Significantly, the examiner noted that range of 
motion testing was very difficult to assess and that the 
Veteran appeared to be resisting passive range of motion.  
The Board does not find the range of motion results of the 
May 2007 adequate for rating purposes in light of the 
examiner's comments.  Additionally, the examination was 
primarily conducted in connection with the Veteran's service 
connection claim and not in connection with an increased 
rating claim.  Two subsequent VA examinations that were 
conducted in October 2007 and October 2008 were specifically 
scheduled for the purpose of evaluating the degree of 
disability of the Veteran's arthritis of the knees and the 
two examiners did not indicate that the assessment of the 
range of motion was difficult to determine.  Thus, the Board 
finds that the October 2007 and 2008 VA examinations provide 
the best estimate of the range of motion of the Veteran's 
legs.

At the October 2007 examination, the Veteran reported 
symptoms of pain, giving way, instability, stiffness, 
weakness, and flare-ups.  He denied experiencing dislocation, 
subluxation, locking, effusion, or inflammation.  On 
examination, the examiner found no edema, effusion, 
instability, weakness, tenderness, redness, or heat in either 
knee.  The Veteran had range of motion of the right leg from 
zero to 90 degrees and range of motion of the left leg from 
zero to 100 degrees.  The examiner noted that there was no 
pain with any of the ranges of motion and that there was no 
additional functional limitation of the joints as a result of 
painful motion or other factors.  It was also explicitly 
noted that there was no joint ankylosis.  The examiner 
diagnosed the Veteran with bilateral degenerative joint 
disease of the knees.

At the October 2008 examination, the Veteran reported 
symptoms of pain and there was tenderness in both knees on 
examination.  The examiner noted that there was no effusion, 
edema, redness, heat, inflammation, abnormal movement, 
instability, or guarding in either knee.  Range of motion 
testing showed that the Veteran had full extension in both 
legs and he could flex his right leg to 105 degrees and his 
left leg to 85 degrees.  The examiner stated that there were 
no additional functional limitations of either knee as a 
result of painful motion or other factors.  The diagnoses 
were right knee tricompartmental degenerative arthrosis with 
chondrocalcinosis and limited range of motion and left knee 
degenerative joint disease with limited range of motion.

The record also contains treatment records from the 
Minneapolis VAMC and the Cedar Island Chiropractic Clinic.  
Those records show treatment for the Veteran's knee pain and 
other symptoms.  They do not contain range of motion testing 
other than an October 2008 VA treatment record showing full 
extension and flexion to 95 degrees for the left leg.

Based on the evidence of records and particularly the results 
of the VA examinations, an evaluation in excess of 10 percent 
is not warranted for degenerative arthritis of the right or 
left knee based on limitation of motion at any time since the 
award of service connection.  Range of motion testing did not 
reflect even a compensable degree of limitation of flexion or 
extension affecting either the right or left knee.  The 
Veteran has been shown to have full extension and flexion to 
no worse than 90 degrees in the right leg and 85 degrees in 
the left leg.  Without greater limitation of motion, a higher 
initial rating is not warranted for the right or left knee.  
38 C.F.R. § 4.71a (Diagnostic Codes 5260, 5261).  Because a 
compensable rating has been established, the evaluation 
already contemplates any additional functional loss due to 
pain or other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.  In any case, the October 2007 
and October 2008 VA examiners did not find there was 
additional functional loss caused by such factors.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that opinion, 
the General Counsel said that where a veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Nevertheless, because the Veteran's 
limitation of flexion and extension of the right and left 
knee is such that a compensable rating is not warranted for 
either limitation of flexion or extension, separate ratings 
are not for application.

The Board has also considered the applicability of a higher 
or separate evaluation for the Veteran's knee disabilities 
under other potentially applicable diagnostic codes.  
However, because ankylosis, recurrent subluxation, lateral 
instability, dislocated cartilage, or impairment of the tibia 
or fibula has not been clinically shown, an evaluation would 
not be in order under Diagnostic Code 5256, 5257, 5258, or 
5262 for either knee.  See 38 C.F.R. § 4.71a.  During the 
October 2007 examination, the Veteran indicated that he 
experienced instability in the knees when he was asked to 
report his symptoms.  Additionally, instability is referenced 
in a May 2008 letter from his daughter who is a doctor at the 
Cedar Island Chiropractic Clinic.  However, all three VA 
examiners stated that the Veteran did not have instability in 
the knees.  Those findings were made after appropriate 
examination and testing was conducted.  The Veteran's lay 
statement and the statement from his daughter do not contain 
a similar basis for a finding of instability.  Thus, the 
Board finds that it is less likely than not that the 
Veteran's right or left knee arthritis is manifested by 
instability, and a separate rating under Diagnostic Code 5257 
is not warranted.

C. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's degenerative 
arthritis of the right ankle, right knee, or left knee has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
The symptoms of his disabilities have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the 
claims for higher initial ratings for right ankle arthritis, 
right knee arthritis, and left knee arthritis must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims for higher initial ratings, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 20 percent for 
degenerative arthritis of the right ankle is denied.

An initial evaluation in excess of 10 percent for 
degenerative arthritis of the right knee is denied.

An initial evaluation in excess of 10 percent for 
degenerative arthritis of the left knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


